DETAILED ACTION
Response to Amendment
Applicant’s amendment, filed 01/19/21, for application number 16/344,709 has been received and entered into record.  Claims 14, 16-20, and 24-30 have been amended.  Therefore, Claims 14-34 are presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14, 15, 21-25, and 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Kagan et al., US Pat. Appln. Pub. No. 2013/0297840, in view of Kramer et al., US Pat. No. 4,788,488.
Regarding claim 14, Kagan discloses a process measurement device [FIG. 2A, 1ED 110], comprising:
an interface [FIG 2B, USB interface 140] configured to connect a plug-in memory to the process measurement device (USB flash memory 148 connects to IED 110 through interface 140 [FIG. 2A; 0052].);
a memory operating device [FIGs 1 and 2B, CPU 18] configured to transfer the process measurement device into a memory access mode, in which the process measurement device supplies the plug-in memory with the electrical energy required for a rend access or write access to the plug-in memory (CPU 18 controls when to read and write data logs to USB 148, [0051; 0049; FIGs. 1,2], wherein the IED supplies the power to read and write the USB, [0056 "Since the slave device, e.g., a memory stick, in most cases will not have a power source, a power source internal to the IED will be utilized to power the slave device controller 154 and the slave device coupled to USB slave port 144.”].);
and a power supply [FIG. 1, power supply 32] configured to provide the electrical energy required for the read access or the write access to the plug-in memory (32 powers the USB memory for reads and writes [FIG. 2B; 0056 “[A] power source internal to the IED will be 
However, Kagan does not explicitly teach providing power by increasing the electrical energy freely available in the process measurement device by increasing a supply of power transmitted from a 4-20 mA two-wire loop to the process measurement device.
In an analogous monitoring technology, Kramer teaches providing power by increasing the electrical energy freely available in the process measurement device by increasing a supply of power transmitted from a 4-20 mA two-wire loop to the process measurement device [in a two-wire transmitter system, as the duty cycle increases, the op amp applies higher voltage to the base transistor and increases output current through a resistor towards the upper level (i.e. 20 mA in a 4-20 mA transmitter), col. 6, ll. 23-29].
	It would have been obvious to one of ordinary skill in the art, having the teachings of Kagan and Kramer before him before the effective filing date of the claimed invention, to incorporate the increasing of the 4-20 mA transmitter as taught by Kramer, into the device as disclosed by Kagan, to provide a detector configured to accommodate a continuous adjustment on any range of inputs [Kramer, col. 2, ll. 55-58].
Regarding claim 15, the modified Kagan teaches the process measurement device according to claim 14 wherein the power supply is configured to provide the electrical energy required for the read access or the write access to the process measurement device by increasing the power supply transmitted from an external energy source [Kagan: 0044, power distribution lines or oilier source external to the IED] to the process measurement device (The 
Regarding claim 21, the modified Kagan teaches the process measurement device according to claim 14. Kagan further teaches wherein the process measurement device is a level gauge (The sensors detect “voltage” levels [0039].), a pressure gauge [0064 “gas pressure”] or a flow meter [0039 “current”].
Regarding claim 22, the modified Kagan teaches the process measurement device according to claim 14. Kagan further teaches wherein the interface is a multi-purpose interface, to which a peripheral device is connectable (The IED interface includes the circuits used to communicate with peripheral devices [FIGs. 1-2A].).
Regarding claim 23, the modified Kagan teaches the process measurement device according to claim 14. Kagan further teaches wherein the interface is further configured to receive the plug-in memory in the process measurement device [Fig. 2A; 0052].
Claim 24 substantially repeats the limitations of claim 14 and is rejected accordingly.
Claim 25, wherein Kagan teaches a non-transitory computer readable medium implementation [0035], substantially repeats the limitations of claim 14 and is rejected accordingly.
Claims 31-33 substantially repeat the limitations of Claims 21-23, respectively, and are rejected accordingly with respect to claim 15.
Regarding Claim 34, Kagan and Kramer disclose the process measurement device according to Claim 14.  While Kagan discloses wherein the power supply is further configured to provide the electrical energy required for read access or write access to the plug-in memory .
Claims 16, 17, and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Kagan and Kramer, and further in view of Kent et al., US Pat. Appln. Pub. No. 2013/0203463.
Regarding claim 16, the modified Kagan teaches the process measurement device according to claim 14, wherein the power supply is configured to provide the electrical energy required for the read access or the write access to the process measurement device.
However, Kagan does not explicitly teach providing power by decreasing electrical power required by the process measurement device.
In the analogous art of process measurement, Kent teaches providing power by decreasing electrical power required by the process measurement device [when the system no longer needs a communication device component but needs to access the memory component, the system cuts power from the communication device and powers the memory, par 45].
It would have been obvious to one of ordinary skill in the art, having the teachings of Kagan, Kramer, and Kent before him before the effective filing date of the claimed invention, to 
Regarding claim 17, the modified Kagan teaches the process measurement device according to claim 14.  However, while Kagan discloses wherein the power supply is configured to provide the electrical energy required for the read access or the write access to the process measurement device, Kagan does not explicitly teach providing power by reducing electrical power required by a peripheral device.
In the analogous art of process measurement, Kent teaches providing power by reducing electrical power required by a peripheral device [when the system no longer needs a communication device component but needs to access the memory component, the system cuts power from the communication device and powers the memory; a wireless communication device peripheral may be attached, par 45, 7].
It would have been obvious to one of ordinary skill in the art, having the teachings of Kagan, Kramer, and Kent before him before the effective filing date of the claimed invention, to incorporate the decreasing of required power as taught by Kent, into the device as disclosed by Kagan and Kramer, to allow for reduced overall power consumption of the system [Kent, par 41].
Claims 26-28 substantially repeat the limitations of Claims 16-17 and are rejected accordingly with respect to claim 15.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kagan and Kramer, and further in view of Hladky et al., US Pat. Appln. Pub. No. 2010/0000879.
Regarding claim 18, the modified Kagan teaches the process measurement device according to claim 15.
Although Kagan teaches using a variety of external sources to power the measuring system [0044], Kagan does not explicitly teach wherein the external energy source is exclusively a 4-20 mA two-wire loop.
However, measurement systems are commonly powered using 4-20 mA two wire loops. For example, Hladky, in an analogous data gathering art, teaches wherein an external energy source is exclusively a 4-20 mA two-wire loop [FIG. 2A, 4-20mA loop 11; 0066].
It would have been obvious to one of ordinary skill in the art before the effective filing date for the external energy source to be exclusively a 4-20 mA two-wire loop as suggested by Hladky. When a claim “’simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious.” KSR Int’l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1740 (2007). Applicable here, the combination of familiar measurement elements according to known methods is obvious because it "does no more than yield predictable results." See id. at 1739. Moreover, the motivation would have been to isolate the measurement unit from measurement data [Hladky: 0066] and/or make the unit more compatible with industry standards.
Claims 19 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Kagan and Kramer, and further in view of Jeon, US Pat. Appln. Pub. No. 2015/0153393.
Regarding claim 19, the modified Kagan teaches the process measurement device according to the modified Kagan does not explicitly teach wherein power supply is further 
In an analogous process measurement art, Jeon teaches wherein power supply is further configured to continuously monitor electrical power required by the process measurement device and peripheral devices optionally connected thereto, as well as the electrical power required by the plug-in memory (Total power of a process measuring device, peripheral power for a PCI peripheral, and USB power for a USB device PC2 are monitored by a power monitoring circuit 13GB [0015-16; 0020: FIG. 6: FIG. 9: 0049 detailing various kinds of peripheral devices, such as USB devices].).
It would have been obvious to one of ordinary skill in the art, having the additional teachings of Jeon before the effective filing date of the claimed invention, to modify the system of Kagan to have the power supply be further configured to continuously monitor electrical power required by the process measurement device and the peripheral devices optionally connected thereto, as well as the electrical power required by the plug-in memory. Motivation would have been to increase the efficiency of the electronic device [Jeon: 0111; FIG. 10].
Claim 29 substantially repeats the limitations of claim 19 and is rejected accordingly with respect to claim 15.
Claims 20 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Kagan and Kramer, and further in view of Haase, US Pat. Appln. Pub. No. 2017/0293484.
Regarding claim 20, the modified Kagan teaches the process measurement device according to claim 14.

In an analogous process measurement art, Haase teaches wherein a memory operating device is further configured to recognise from first data transmitted from a plug-in memory [FIG. 1, pluggable memory 1.2] to the process measurement device [FIG. 1, measurement device 1] whether a software update is to be imported, and if so, to increase electrical power to the process measurement device (Measurement device 1 reads a software update of the device from a USB memory 12 and, if the USB code is recognized as an update, more power is used by the system such that transmitted electrical power from a source to the device is increased [FIG. 1; 0056; 0059; 0004. referring to "‘firmware” as a ‘"software component”].).
Given that the measurement device described by Kagan receives power from an external source, it would have been obvious to one of ordinary skill in the art, having the additional teachings of Haase before the effective filing date of the claimed invention, to modify the system of Kagan to have the memory operating device be further configured to recognise from first data transmitted from the plug-in memory to the process measurement device whether a software update is to be imported, and if so, to increase the electrical power transmitted from, an external energy source to the process measurement device. Motivation would Slave been to better keep the measurement device up to date without Slaving to completely replace the unit.
Claim 30 substantially repeats the limitations of claim 20 and is rejected accordingly with respect to claim 15.

Response to Arguments
Applicant’s arguments filed 01/19/21 have been considered but are moot due to the new rejection based on the references cited above, as well as the newly cited portions of the references previously presented.  
Additionally, Examiner notes that should Claim 26 be found to be allowable, Claim 27 will be objected to under 37 CFR 1.75 as being a substantial duplicate of Claim 26. 
When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Conclusion
Applicant is reminded that in amending a response to a rejection of claims, the patentable novelty must be clearly shown in view of the state of the art disclosed by the references cited and the objections made.  Applicant must also show how the amendments avoid such references and objections.  See 37 CFR §1.111(c).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J YEN whose telephone number is (571)270-5047.  The examiner can normally be reached on M-F 8-5 PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571) 272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Paul Yen/Primary Examiner, Art Unit 2186